Citation Nr: 0318658	
Decision Date: 08/01/03    Archive Date: 08/13/03	

DOCKET NO.  99-14 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
March 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied the veteran's claim 
seeking service connection for grand mal seizure.  

In September 2001, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge (formerly referred to as a member of the 
Board).  The transcript of the veteran's testimony has been 
associated with his claims file.  

This case was previously before the Board in November 2000, 
and again in December 2001, when it was remanded on both 
occasions to the RO for further development.  The case is 
again before the Board and is now ready for appellate review.  


FINDING OF FACT

The evidence of record demonstrates that the veteran's 
seizure disorder had its onset in service.  


CONCLUSION OF LAW

A seizure disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  The new law and 
regulations also include new notification provisions.  
Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant in 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) 
(2002).  

The record reflects that VA provided the veteran copies of 
the appealed rating decision, a June 1999 statement of the 
case, and supplemental statements of the case dated in 
September 1999, and April 2003.  The veteran was also 
provided a copy of the Board Remands, dated in November 2000, 
and December 2001.  These documents, collectively, provided 
notice of the law and governing regulations, the evidence 
needed to support the veteran's claim for the benefit sought, 
and the reasons for the determination made regarding his 
claim.  Additionally, in a June 2003 letter, the veteran was 
informed of the evidence needed to substantiate his claim, 
the evidence VA would attempt to obtain, and the evidence and 
information required from him.  The record discloses that the 
VA has met its duty to assist the veteran also in obtaining 
evidence necessary to substantiate his claim.  Most notably, 
copies of the veteran's service medical records, VA 
outpatient treatment records, and reports of VA examinations 
dated in December 1998, and June 1999, all of which have been 
obtained and associated with veteran's claims file.  There is 
no identified evidence that has not been accounted for and 
the veteran has proffered testimony on several occasions in 
support of his claim.  Therefore, under the circumstances, VA 
has satisfied both its duty to notify and assist the veteran 
in this case.  An adjudication of this appeal at this 
juncture poses no risk or prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A veteran is presumed to be in sound condition except for 
defects, infirmities or disorders noted when examined and 
accepted for service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; see also VAOPGCPREC 3-2003 
(Jul. 16, 2003) (holding that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that the disease existed prior to service).  

A history of preservice existence or conditions recorded at 
the time of examination does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence and determinations as to inception.  
Determination should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origins, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force in effect if other data do 
not establish the fact.  Such evidence will be considered as 
though those said statements were not of record.  38 C.F.R. 
§ 3.304(b)(3).

The burden of proof is on the Government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the injury or disease 
existed prior to service, and; if the Government meets this 
requirement, by showing the injury or disease was not 
aggravated in service.  Vanerson v. West, 12 Vet. App. 254, 
258 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
The United States Court of Appeals for Veterans Claims 
(Court) noted that "the 'unmistakable' means that an item 
cannot be misinterpreted or misunderstood, i.e., it is 
undeniable."  Vanerson v. West, supra (quoting WEBSTER'S NEW 
WORLD DICTIONARY 1461 (3rd Col. Ed. 1988)).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there's an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted 
with symptoms has worsened.  Hunt v. West, 1 Vet. App. 292, 
297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Accordingly, "a lasting worsening of the condition"- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 181, 189n.2 (1997) 
(Stienberg, J., dissenting; see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

In this case, the veteran has cited to the United States 
Court of Appeals for Veterans Claims (Court) decision in 
Vanerson, for the proposition that the Secretary must show by 
clear and unmistakable evidence that an injury or disease 
existed prior to service, in order to rebut the presumption 
of soundness at service entrance.  See Vanerson, 12 Vet. App. 
at 258.  Moreover, the Board observes that the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held post service medical opinion of preservice 
disability based on statements made by the veteran about 
preservice history may be factually sufficient to rebut the 
presumption of soundness.  Harris v. West, 203 F. 3d. 1347, 
1350 (Fed. Cir. 2000). 

Factual Background

The veteran's service medical records show that when examined 
for service entrance in July 1953, a clinical evaluation of 
the veteran found no neurological abnormalities.  A note on 
this examination recorded as "significant or interval 
history", that the veteran had "usual childhood diseases."  
On a contemporaneous report of medical history, the veteran 
specifically denied a past or present history of "epilepsy 
or fits."  He did, however, endorse a history of frequent or 
severe headaches, occasionally mild.  The chronological 
service medical records thereafter include an entry in 
June 1956, recording that the veteran's health record 
terminated at that time due to his discharge and 
reenlistment.  It was further noted that there were no 
defects of a qualifying nature noted and that the veteran was 
fit for all duties for which he was qualified.  A clinical 
evaluation in June 1956, for purposes of discharge and 
reenlistment, indicated no pertinent abnormalities, and the 
veteran was noted to have no significant medical history.  

In December 1957, the veteran was admitted to a hospital 
after having fainted while riding in a Jeep.  The veteran 
stated that he had had such episodes for the past four years, 
coming on unexpectedly at about six month intervals.  He also 
stated that he is subject to frequent severe headaches all 
his life and has had several injuries during his life.  He 
said that occasionally during the peak of severity of his 
headaches he vomits.  Following physical examination and 
laboratory studies, the veteran was diagnosed as suffering 
from epilepsy.  The veteran was subsequently transferred to a 
United States Air Force Hospital where he was further 
evaluated.  While hospitalized the veteran complained of 
seizures, which had occurred intermittently since 1950 when 
in the ninth or tenth grade.  He said since June 1957, he has 
had five seizures and that before that time seizures occurred 
about once or three times a year.  It was noted that the 
seizure, which precipitated his hospitalization, was the most 
severe seizure he had underwent with confusion following 
thereafter for three or four hours.  The veteran related that 
at age 10 he was hit on the head with a baseball bat and was 
unconscious for about 30 minutes.  He further stated that at 
age 13 he was rendered unconscious after being kicked by a 
mule and that in 1950 he was hit on the forehead by a 
baseball.  It was noted that a complete physical and 
neurological examination done at the time of the veteran's 
admission was within normal limits except for decreased air 
conduction hearing in the right ear.  While hospitalized the 
veteran was noted to have suffered one major seizure and he 
was placed on Dilantin.  The veteran's diagnosis was changed 
to grand mal epilepsy and noted to be moderately well 
controlled on Dilantin.  The veteran met a Medical Evaluation 
Board and was found to be unfit for further military service 
by reason of grand mal epilepsy.  The Medical Survey Board 
noted that this physical disability was neither incurred nor 
aggravated by a period of continuous active service that 
extended after September 1949 or commenced on or after 
October 1949.  

On his initial post service VA examination in December 1998 
the veteran reported that prior to his epileptic seizure in 
1957 he had undergone several prior epilepsy episodes.  He 
said that when he was a youngster he had what he referred to 
as "sick headaches."  He described these sick headaches as 
appearing to be migraine headaches with periods of nausea and 
vomiting followed by severe headache.  This, according to the 
veteran, is what the Navy described in his medical record as 
childhood seizures.  He said he was not diagnosed with 
epilepsy formally until he was in the service and had a 
generalized tonic-colonic seizure that was witnessed by some 
friends while on active duty.  He said that since that time 
he has been having generalized tonic-colonic seizures on a 
monthly basis.  His seizures were described as loss of 
consciousness with postictal confusion, lethargy, and muscle 
aches.  Following a neurological examination probably 
generalized tonic-colonic seizures was the diagnostic 
impression.  

At his personal hearing in July 1999, the veteran described 
several instances in service where he received injury to his 
head.  He said that prior to service enlistment he "never had 
a seizure" and that he only suffered from "what we called the 
sick headaches", which he now believes was migraine 
headaches.  The veteran said he first experienced seizures in 
service shortly before being assigned to the Philippines but 
that he failed initially to seek medical attention for these 
episodes of seizures, as he feared that it would jeopardize 
his assignment.  He further stated that while stationed in 
the Philippines he suffered a seizure attack, which led to 
his hospitalization and eventual service separation.  

On a VA examination in June 1999 the veteran reported that he 
had his last seizure about four months ago and that he has 
had a history of convulsive seizures for the last 41 years 
without apparent reason.  Following neurological examination 
convulsive epilepsy was diagnosed.  

On a VA outpatient treatment visit in June 2001 the veteran 
was noted to have had no seizures for over one year.  His 
disorder was reported well controlled on Dilantin.  

At his personal hearing in September 2001 the veteran 
described the sequence of events surrounding his 
hospitalization and treatment in service for a seizure 
disorder.  He again testified that he experienced his initial 
seizure in service in 1957.  He related experiencing seizures 
subsequent to service and said that he first sought treatment 
from VA in approximately 1998.  The veteran also testified 
that prior to service he suffered from bad headaches and 
expressed his belief that his reported history of headaches 
prior to service was misinterpreted by service physicians to 
be seizures.  

Analysis

In connection with his current appeal, the veteran has 
provided testimony to the effect that he first experienced 
seizures disorders in service.  He has also presented 
testimony that prior to service he had a history of migraine 
headaches.  This history is buttressed by the veteran's 
report of medical history on service entrance.  The Board 
finds significant that seizures and/or history thereof were 
not noted on the veteran's medical examination for service 
separation and, in fact, the veteran specifically denied a 
history of such at that time.  Furthermore, seizures were not 
demonstrated for a period of approximately four plus years 
following the veteran's service entrance.  The only evidence 
indicating that the veteran's seizures preexisted service is 
contained in the January 1958 report of medical survey and 
this history relies on the veteran's self-report that he 
experienced seizures "intermittently since 1950 when in the 
ninth or tenth grade."  The veteran has in connection with 
his appeal clarified his statements regarding the preservice 
history of seizure disorder by testifying that his preservice 
difficulties were properly classified as migraine headaches 
rather than seizures.  Such testimony is again buttressed by 
the veteran's report of preservice history of migraine 
headaches on service entrance.  

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that a history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b); Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994).  "[T]he appellant's 
account of a prior condition is...an inadequate basis upon 
which the Board could have concluded that he had a condition 
that preexisted service."  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  

On entrance examination the veteran was not found to have a 
seizure disorder and a preservice history of epilepsy was 
specifically denied.  Absent clear and unmistakable evidence 
that a seizure disorder existed prior to service the 
presumption of soundness at service entrance stands 
unrebutted.  See Crowe, Id.  

Service medical records show the veteran was hospitalized, 
evaluated and treated for grand mal epilepsy and subsequently 
found unfit for further service as this disorder was 
permanent.  The veteran has subsequent to service been found 
in VA examinations to continue to suffer from a seizure 
disorder requiring management with Dilantin.  The record 
clearly reveals the onset of epilepsy in service and a 
clinical history of epilepsy subsequent to service.  As the 
presumption of soundness at service entrance has not been 
rebutted service connection for a seizure disorder is 
warranted.  


ORDER

Service connection for a seizure disorder is granted.  



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

